     Case 4:21-cv-05059-TOR    ECF No. 85    filed 06/30/21   PageID.1157 Page 1 of 8




1        CANDIE M. DIBBLE, WSBA #42279
         Assistant Attorney General
2        Office of the Attorney General
3        Corrections Division
         1116 West Riverside Avenue, Suite 100
4        Spokane, WA 99201-1106
         (509) 456-3123
5

6
                             UNITED STATES DISTRICT COURT
7                           EASTERN DISTRICT OF WASHINGTON
8       JOHN DOE 1; JOHN DOE 2; JANE                    NO. 4:21-cv-05059-TOR
9       DOE 1; JANE DOE 2; JANE DOE 3;
        and all persons similarly situated,             JOINT STATUS REPORT AND
10                                                      PROPOSED DISCOVERY PLAN
                                      Plaintiffs,
11
                      v.
12
13      WASHINGTON STATE
        DEPARTMENT OF CORRECTIONS;
14      STEPHEN SINCLAIR,

15                                  Defendants,
                      and
16

17      BONNEVILLE INTERNATIONAL,
        THE MCCLATCHY COMPANY, and
18      ANDREA KELLY,
19                            Interested Parties.
20                                   I.     INTRODUCTION
21               The Defendants, STEPHEN SINCLAIR and WASHINGTON STATE
22      DEPARTMENT OF CORRECTIONS, by and through their attorneys of record,


        JOINT STATUS REPORT AND PROPOSED            1           ATTORNEY GENERAL OF WASHINGTON
                                                                          Corrections Division
        DISCOVERY PLAN                                            1116 West Riverside Avenue, Suite 100
        NO. 4:21-cv-05059-TOR                                          Spokane, WA 99201-1106
                                                                             (509) 456-3123
         47893379.3
     Case 4:21-cv-05059-TOR       ECF No. 85   filed 06/30/21   PageID.1158 Page 2 of 8




1       ROBERT W. FERGUSON, Attorney General, CANDIE M. DIBBLE, Assistant

2       Attorney General, and Plaintiffs, JOHN DOE 1; JOHN DOE 2; JANE DOE 1;

3       JANE DOE 2; JANE DOE 3; and all persons similarly situated, by and through

4       their attorneys of record, JOSEPH R SHAEFFER, DANNY WAXWING, DAVID

5       CARLSON,        ETHAN        FRENCHMAN,          HEATHER         LYNN           McKIMMIE,

6       ANTOINETTE DAVIS, NANCY TALNER, LISA NOWLIN, and KATHERINE

7       FORSTER, submit the following Joint Status Report and Proposed Discovery Plan

8       pursuant to the Notice Setting Telephonic Scheduling Conference, filed June 17,

9       2021 (ECF No. 82) and Amended Notice Setting Telephonic Scheduling

10      Conference, filed June 21, 2021 (ECF No. 83).

11                          II.     REPORT OF PARTIES’ MEETINGS

12              Counsel for Plaintiffs and counsel for Defendants met via email beginning

13      June 21, 2021, and telephonically on June 30, 2021, to discuss the nature and basis

14      of the claims and defenses in this matter, the possibility for a settlement pursuant to

15      Fed.R.Civ.P. 26(f), and the subjects identified in the Notices Setting Telephonic

16      Scheduling Conference. ECF Nos. 82 and 83. Present on the call were Ethan

17      Frenchman and Katherine Forster, for Plaintiffs, and Candie Dibble, AAG, for

18      Defendants. The parties discussed the issues identified below, and Defendants’

19      counsel agreed to file the Joint Status Certificate on behalf of the parties. The items

20      discussed are summarized below.

21                                     III.    STATUS REPORT

22      a. whether jurisdiction and venue exist and, if they do exist, the basis for each;


        JOINT STATUS REPORT AND PROPOSED             2            ATTORNEY GENERAL OF WASHINGTON
                                                                            Corrections Division
        DISCOVERY PLAN                                              1116 West Riverside Avenue, Suite 100
        NO. 4:21-cv-05059-TOR                                            Spokane, WA 99201-1106
                                                                               (509) 456-3123
         47893379.3
     Case 4:21-cv-05059-TOR        ECF No. 85   filed 06/30/21   PageID.1159 Page 3 of 8




1           • Venue is proper because at least one named Plaintiff was incarcerated at the

2                Coyote Ridge Corrections Center in Connell, Washington, at the time of the

3                events alleged in Plaintiffs’ Complaint.

4           • The Court has jurisdiction under 42 U.S.C. § 1983, 28 U.S.C. § 1331, and 28

5                U.S.C. § 1343(a)(3).

6           • The parties agreed all of the named Plaintiffs have standing with respect to

7                certain claims.

8       b. whether service of process is complete and, if not, a deadline for completion;

9           • All named parties have been served or waived service.

10      c. a brief description of the claims and defenses;

11          • Plaintiffs claim that Defendants’ public disclosure of their private and

12               personal information, including but not limited to their transgender status

13               (including non-binary, intersex, and gender non-conforming status), sexual

14               history, sexual orientation, history of sexual victimization, genital anatomy,

15               and/or mental and physical health information will: (1) constitute cruel and

16               unusual punishment in violation of the Eighth Amendment to the United

17               States Constitution; (2) violate Plaintiffs’ procedural and substantive due

18               process rights, including their right to informational privacy, under the

19               Fourteenth Amendment to the United States’ Constitution; (3) violate

20               Plaintiffs’ right to privacy under Article I, Section 7 of the Washington State

21               Constitution; and (4) violate several express and implied exemptions of the

22               Washington Public Records Act, RCW 42.56.


        JOINT STATUS REPORT AND PROPOSED              3            ATTORNEY GENERAL OF WASHINGTON
                                                                             Corrections Division
        DISCOVERY PLAN                                               1116 West Riverside Avenue, Suite 100
        NO. 4:21-cv-05059-TOR                                             Spokane, WA 99201-1106
                                                                                (509) 456-3123
         47893379.3
     Case 4:21-cv-05059-TOR       ECF No. 85    filed 06/30/21   PageID.1160 Page 4 of 8




1           • Defendants’ defenses include failure to state a claim, RCW 42.56.060, and

2                any additional defenses to be determined after the completion of discovery.

3       d. whether a statute’s constitutionality is being challenged, see Fed.R.Civ.P. 5.1,

4           and whether the required notice has been provided;

5           • Parties agree that there are no challenges to the Washington State

6                Constitution.

7           • Plaintiffs claim in the alternative that if the Washington Public Records Act,

8                RCW 42.56, requires Defendants to publicly disclose their personal and

9                private information, then the Washington Public Records Act is

10               unconstitutional as applied in this case.

11      e. whether any issues should be certified to a state supreme court;

12                    • Defendants and Plaintiffs disagree as to whether and when any issues

13                       should be certified to the Washington Supreme Court. This is the

14                       subject of a pending motion by Defendants.

15      f. suggested deadline for adding additional parties, amending the pleadings, and

16          seeking class certification;

17          • October 31, 2021.

18      g. whether all non-government corporate parties have filed the necessary

19          ownership statement, see Fed.R.Civ.P. 7.1;

20          • Parties agree at this time this section is not applicable.

21      h. whether the case involves a minor or incompetent party and whether the

22          appointment of a guardian ad litem is necessary, see LCivR 17(c);


        JOINT STATUS REPORT AND PROPOSED              4            ATTORNEY GENERAL OF WASHINGTON
                                                                             Corrections Division
        DISCOVERY PLAN                                               1116 West Riverside Avenue, Suite 100
        NO. 4:21-cv-05059-TOR                                             Spokane, WA 99201-1106
                                                                                (509) 456-3123
         47893379.3
     Case 4:21-cv-05059-TOR       ECF No. 85    filed 06/30/21   PageID.1161 Page 5 of 8




1           • Parties agree at this time this section is not applicable.

2       i. discovery:

3           • confirmation that initial disclosures, see Fed.R.Civ.P. 26(a)(1), will be

4                accomplished by the time of the hearing;

5                     o Parties confirm that initial disclosures will be accomplished by

6                        July 31, 2021.

7           • subjects on which discovery may be needed;

8                     o Defendants’ policies, practices, and training on the confidentiality of

9                        information at issue in this case.

10                    o Defendants’ policies, practices, and training on the use and collection

11                       of the information at issue in this case.

12                    o Defendants’ policies, practices, and training on responding to PRA

13                       requests, including determining which documents are responsive and

14                       what, if any, information should be withheld or redacted prior to

15                       production.

16                    o Defendants’ policies, practices, and training for how people in

17                       custody may receive gender-affirming treatment including names,

18                       pronouns, property, and commissary.

19          • any       issues   about    preserving    discoverable      information,            including

20               electronically stored information;

21                    o Defendants have issued a litigation hold notice and do not believe

22                       there will be any issues about preserving discoverable information.


        JOINT STATUS REPORT AND PROPOSED               5             ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
        DISCOVERY PLAN                                                 1116 West Riverside Avenue, Suite 100
        NO. 4:21-cv-05059-TOR                                               Spokane, WA 99201-1106
                                                                                  (509) 456-3123
         47893379.3
     Case 4:21-cv-05059-TOR      ECF No. 85     filed 06/30/21    PageID.1162 Page 6 of 8




1           • claims      of   privilege,   protection    of     confidentiality,        and       proposed

2                confidentiality agreements;

3                     o The parties agree to develop procedures that will preserve the

4                        anonymity of named plaintiffs and class members during the

5                        pendency of the case including discovery.

6           • proposed agreements reached under Fed.R.Evid. 502;

7                     o The parties will continue to confer about proposed agreements after

8                        the completion of discovery.

9           • proposed modifications to the standard discovery procedures, including

10               bifurcation and/or consolidation of discovery, or an increase in the allowed

11               number of depositions (10), interrogatories (25), requests for production (30),

12               or requests for admission (15);

13                    o The parties agree to modify in good faith so that they can obtain any

14                       necessary discovery.

15          • suggested expert disclosure deadlines;

16                    o November 30, 2021.

17          • suggested discovery cut-off;

18                    o January 31, 2022.

19      j. anticipated motions and suggested dispositive motion filing deadlines;

20          • Motion(s) for Summary Judgment; March 31, 2022.

21
22


        JOINT STATUS REPORT AND PROPOSED              6               ATTORNEY GENERAL OF WASHINGTON
                                                                                Corrections Division
        DISCOVERY PLAN                                                  1116 West Riverside Avenue, Suite 100
        NO. 4:21-cv-05059-TOR                                                Spokane, WA 99201-1106
                                                                                   (509) 456-3123
         47893379.3
     Case 4:21-cv-05059-TOR       ECF No. 85     filed 06/30/21   PageID.1163 Page 7 of 8




1       k. trial:

2           • whether a jury has been requested. In cases removed from state court in which

3                a party desires a jury trial, a jury demand must be filed within 30 days after

4                removal, see LCivR 38(d);

5                     o Because Plaintiffs only seek injunctive relief, there will be no jury

6                        trial.

7           • suggested trial date(s) and suggested location;

8                     o June 20, 2022, in Spokane, Washington.

9           • anticipated length of trial;

10                    o The parties anticipate the trial to last 5-7 days.

11          • requests for bifurcation; and

12                    o Not applicable.

13          • the need for special audio/visual courtroom technology;

14                    o The parties agree that only standard computer audio/visual

15                       technology to see exhibits and video will be required.

16      l. the likelihood for settlement and the point at which the parties can conduct

17          meaningful dispute resolution, and

18          • Settlement and meaningful dispute resolution may be possible following

19               discovery and dispositive motions.

20      m. any other matters that may be conducive to the just, speedy, and inexpensive

21          determination of the action.

22


        JOINT STATUS REPORT AND PROPOSED               7            ATTORNEY GENERAL OF WASHINGTON
                                                                              Corrections Division
        DISCOVERY PLAN                                                1116 West Riverside Avenue, Suite 100
        NO. 4:21-cv-05059-TOR                                              Spokane, WA 99201-1106
                                                                                 (509) 456-3123
         47893379.3
     Case 4:21-cv-05059-TOR      ECF No. 85   filed 06/30/21   PageID.1164 Page 8 of 8




1            • The Parties are not aware of any other matters or issues that need to be

2                 addressed at this time.

3       DATED this 30th day of June, 2021.         DATED this 30th day of June, 2021

4       ROBERT W. FERGUSON                         Munger Tolles & Olson LLP
        Attorney General
5

6
        s/ Candie M. Dibble
7       CANDIE M. DIBBLE, WSBA #42279              KATHERINE M FORSTER,
        Assistant Attorney General                 CA Bar #217609
8       Attorney for Defendant                     Attorneys for Plaintiffs
9
10      DATED this 30th day of June, 2021.
11      American Civil Liberties Union of
        Washington Foundation
12
13      s/ Ethan Frenchman
14      ETHAN FRENCHMAN, WSBA #54255
        Attorneys for Plaintiffs
15
16

17

18
19

20

21
22


        JOINT STATUS REPORT AND PROPOSED            8            ATTORNEY GENERAL OF WASHINGTON
                                                                           Corrections Division
        DISCOVERY PLAN                                             1116 West Riverside Avenue, Suite 100
        NO. 4:21-cv-05059-TOR                                           Spokane, WA 99201-1106
                                                                              (509) 456-3123
         47893379.3
